           Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 1 of 9



 1   DONALD J. GREEN, ESQ.
     Nevada Bar No. 1869
 2   California Bar No. 112495
     4760 South Pecos Road, Suite 103
 3   Las Vegas, Nevada 89121
     Tel: (702) 388-2047
 4   Fax: (855) 459-8472
     CrimeLV7777@aol.com
 5   Attorney for Defendant
     CHARLES ELLIS
 6
 7
                             UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
10
     UNITED STATES OF AMERICA,           )    Case No.: 2:18-CR-00255-JAD
11                                       )
               Plaintiff,                )    STIPULATION TO CONTINUE TRIAL
12                                       )
                                         )    [FIRST REQUEST]
13                                       )
       vs.                               )
14                                       )
     CHARLES ELLIS,                      )
15                                       )
                                         )
16           Defendant.                  )
     ___________                         )
17
18            CERTIFICATION:     This Stipulation is timely filed.
19          IT IS HEREBY STIPULATED AND AGREED, by and between NICHOLAS A.
20   TRUTANICH, ESQ., United States Attorney, by and through his Assistant
21   United States Attorney, PATRICK BURNS, Esq., counsel for the United
22   States of America; and, DONALD J. GREEN, ESQ. counsel for defendant
23   CHARLES     ELLIS   (hereinafter        referred   to   as   Defendant);   and
24   respectfully STIPULATE that the Calendar Call set for FEBRUARY 4,
25   2019 and Trial set for FEBRUARY 11, 2019, be continued to dates
26   convenient to the Court.
27   ...
28   ...
        Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 2 of 9



 1        This Stipulation is entered into for the following reasons:
 2        1.    On August 23, 2018, defendant was arraigned on the Federal
 3   Grand Jury Indictment. On this same day, defendant Ellis self-
 4   surrendered to and was taken into custody by Special Agents of the
 5   Bureau of Alcohol, Tobacco, Firearms and Explosives.
 6        2.    The defendant pled Not Guilty.
 7        3.    On August 23, 2018, Ellis was released from custody
 8   and remains at liberty pursuant to conditions previously ordered by
 9   the U.S. Magistrate Judge.
10        4.    Government and defense counsel Green have exchanged e-mail
11   transmissions regarding this case. The discovery released to date
12   includes    law   enforcement    reports      regarding     a    large-scale
13   investigation of the defendant.
14        5.     The   discovery   released   to   date   and   the   entries   in
15   defendant’s I-Pad tablet are composed of thousands of pages. Defense
16   counsel still needs additional time in order to effectively prepare
17   for trial and/or to properly evaluate the case for trial and/or
18   potential pre-trial resolution.
19        6.       On December 29, 2018, defense counsel consulted with
20   defendant and defendant has agreed to a continuance of the current
21   trial date.
22        7.    Without this requested continuance, defense counsel has not
23   had, nor will he have, sufficient time and the opportunity within
24   which to prepare for trial and/or potential pre-trial disposition,
25   given the necessity to fully review the files.
26        8.    It would be unrealistic to expect defense counsel to be
27   able to effectively and thoroughly prepare for trial, and/or
28

                                         2
           Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 3 of 9



 1   potential pre-trial resolution in the above-captioned matter without
 2   this request for a continuance of the trial.
 3          9.    The Stipulation requests a continuance of the trial until
 4   after FEBRUARY 11 , 2019 to a date and time convenient to the Court.
 5   The following dates for trial are proposed to the Court:
 6                A.        April 15, 2019;
 7                B.        April 22, 2019;
 8                C.        April 29, 2019; and,
 9                D.        June 10, 2019.
10          10.      For all of the above-stated reasons, the ends of justice
11   would    best     be    served   by   a    granting    this   FIRST    request   for    a
12   continuance of the trial.
13          12.      The     extension     of   time    sought   by   the   Stipulation     is
14   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
15   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
16   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
17          13.      This is the FIRST request for a continuance of the trial.
18          DATED this 22nd day of JANUARY, 2019.
19   LAW OFFICES OF DONALD J. GREEN                    NICHOLAS A. TRUTANICH, ESQ.
                                                       UNITED STATES ATTORNEY
20   BY  /s/ Donald J. Green                           BY_/s/ _J. Patrick Burns
       DONALD J. GREEN, ESQ.                           PATRICK BURNS, ESQ.
21     4760 S. Pecos Rd. #103                          Assistant U.S. Attorney
       Las Vegas, Nevada 89121                         333 Las Vegas Blvd., #500
22     Attorney for defendant                          Las Vegas, NV 89101
       CHARLES ELLIS                                   GOVERNMENT COUNSEL
23
     ...
24
     ...
25
     ...
26
     ...
27
     ...
28

                                                  3
        Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 4 of 9



 1                          UNITED STATES DISTRICT COURT
 2                               DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA,         )   Case No.: 2:18-CR-00255-JAD
 4                                     )
               Plaintiff,              )   FINDINGS OF FACT AND
 5                                     )   CONCLUSIONS OF LAW &
       vs.                             )   ORDER
 6                                     )
     CHARLES ELLIS,                    )
 7                                     )
                                       )
 8             Defendant,              )
                                       )
 9
                                   FINDINGS OF FACT
10
          Based on the Stipulation of counsel, and good cause appearing
11
     therefore, the Court hereby finds:
12
          1.    On August 23, 2018, defendant was arraigned on the Federal
13
     Grand Jury Indictment. On this same day, defendant Ellis self-
14
     surrendered to and was taken into custody by Special Agents of the
15
     Bureau of Alcohol, Tobacco, Firearms and Explosives.
16
          2.     The defendant pled Not Guilty.
17
          3.     On August 23, 2018, Ellis was released from custody
18
     and remains at liberty pursuant to conditions previously ordered by
19
     the U.S. Magistrate Judge.
20
          4.    Government and defense counsel Green have exchanged e-mail
21
     transmissions regarding this case. The discovery released to date
22
     includes    law   enforcement     reports      regarding    a     large-scale
23
     investigation of the defendant.
24
          5.     The   discovery    released   to   date   and   the   entries   in
25
     defendant’s I-Pad tablet are composed of thousands of pages. Defense
26
     counsel still needs additional time in order to effectively prepare
27
28

                                           4
        Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 5 of 9



 1   for trial and/or to properly evaluate the case for trial and/or
 2   potential pre-trial resolution.
 3        6.        On December 29, 2018, defense counsel consulted with
 4   defendant and defendant has agreed to a continuance of the current
 5   trial date.
 6        7.    Without this requested continuance, defense counsel has not
 7   had, nor will he have, sufficient time and the opportunity within
 8   which to prepare for trial and/or potential pre-trial disposition,
 9   given the necessity to fully review the files.
10        8.    It would be unrealistic to expect defense counsel to be
11   able to effectively and thoroughly prepare for trial, and/or
12   potential pre-trial resolution in the above-captioned matter without
13   this request for a continuance of the trial.
14        9.    The Stipulation requests a continuance of the trial until
15   after FEBRUARY 11 , 2019 to a date and time convenient to the Court.
16   The following dates for trial have been proposed to the Court:
17              A.        April 15, 2019;
18              B.        April 22, 2019;
19              C.        April 29, 2019; and,
20              D.        June 10, 2019.
21        10.       For all of the above-stated reasons, the ends of justice
22   would   best    be    served   by   a    granting   this   FIRST    request   for    a
23   continuance of the trial.
24        11.       The    extension     of   time   sought   by   the   Stipulation     is
25   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
26   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
27   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f)
28

                                                5
         Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 6 of 9



 1
 2                            SPEEDY TRIAL ACT CONSIDERATIONS
 3        12.        Additionally, denial of the request for a continuance of
 4   the trial could result in a miscarriage of justice.
 5        13.        For all of the above-stated reasons, the ends of justice
 6   would    best    be   served   by   a    granting   this   FIRST    request   for    a
 7   continuance of the trial.
 8        14.        The   extension     of   time   sought   by   the   Stipulation     is
 9   excludable under the Speedy Trial Act, 18 U.S.C. Section 3161
10   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
11   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
12        15.        This is the FIRST request for a continuance of the trial.
13
14           STATEMENT OF EXCLUDABILITY OF SPEEDY TRIAL CONSIDERATIONS
15        16.     The requested extension is necessary to the defense to
16   within which to be able to effectively and thoroughly prepare for a
17   potential pre-trial disposition and/or trial, taking into account the
18   exercise of due diligence.
19        17.        The defendant is out of custody.              Defense counsel has
20   informed the defendant of the necessity for a continuance of the
21   current trial date.
22        18.    The Court is informed by defense counsel that on December
23   29, 2018, defendant CHARLES ELLIS gave his consent to a continuance
24   of the current trial date.
25        19.        The denial of this request for a continuance of the trial
26   would deny defendant the opportunity to have continuity of counsel,
27   taking into account the exercise of due diligence.
28

                                                6
         Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 7 of 9



 1        20.       Additionally, denial of the request for a continuance of
 2   the trial could result in a miscarriage of justice.
 3        21.       For all of the above-stated reasons, the ends of justice
 4   would   best    be   served   by   a    granting   this   FIRST    request   for   a
 5   continuance of the trial.
 6        22.       The   extension     of   time   sought   by   the   Stipulation     is
 7   excludable under the Speedy Trial Act, 18 U.S.C. Section                      3161
 8   (h)(8)(a) when considering the factors under 18 U.S.C. Sections 3131
 9   (h)(1), 3161 (h) (8) (b) (I), 3161 (h) (B) (iv), and 3161 (h) (1)(f).
10        23.       This is the FIRST request for a continuance of the trial.
11
                                   CONCLUSIONS OF LAW
12
          Denial of this request for a continuance of the trial could
13
     result in a miscarriage of justice, and the Court hereby concludes:
14
          1.    The extension of time sought herein is excludable under
15
     the Speedy Trial Act, 18 U.S.C. § 3161(h)(8)(a), when considering the
16
     factors under 18 U.S.C. §§ 3161 (h) (1), 3161(h)(8)(B)(I),
17
     3161(h)(B)(iv), and 3161 (h)(1)(f).
18
          2.    The ends of justice served by granting this FIRST request
19
     for a continuance of the trial and said continuance of the trial
20
     outweigh the best interests of the public and the defendant in a
21
     speedy trial, because the failure to grant said continuance would be
22
     likely to result in a miscarriage of justice, would deny defense
23
     counsel adequate time to prepare for trial and/or potential pre-trial
24
     resolution, taking into account the exercise of due diligence, and
25
     would deny the defendant the opportunity to have continuity of
26
     counsel, taking into account the exercise of due diligence.
27
28

                                               7
           Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 8 of 9



 1          3.    It would be unrealistic to expect defense counsel to be
 2   able to effectively and thoroughly prepare for trial and/or potential
 3   pre-trial disposition without a continuance of the current trial
 4   date.
 5          4.    Denial of the request for a continuance of the trial would
 6   deny defense counsel sufficient time and the opportunity             within
 7   which to be able to effectively and thoroughly prepare for trial
 8   and/or potential pre-trial disposition, taking into account the
 9   exercise of due diligence.
10          5.    Additionally, denial of       this   request     could result in
11   a miscarriage of justice.
12          6.   The additional time which is requested by this Stipulation
13   is excludable in computing the time within which the trial herein
14   must commence pursuant to the Speedy Trial Act, 18 U.S.C. §
15   3161(h)(8)(A), considering the factors under 18 U.S.C. §§ 3161 (h)
16   (1) , 3161(h)(8)(B)(I),       3161(h)(8)(B)(iv), and 3161 (h) (1) (f).
17          7.    The defendant has been informed of         the    necessity   for
18   and has consented      to   this   stipulation    for   a FIRST    continuance
19   of    the   trial and the defendant consents thereto.
20                                        ORDER
21          IT IS ORDERED that the trial date set for FEBRUARY 11, 2019
22   shall be VACATED.
23          IT IS ORDERED that the Trial of this matter shall be continued
24   until ____________________________ at the hour of _____ a.m./p.m.
25
            IT IS ORDERED that the Calendar Call date set for FEBRUARY 4
26
     2019 shall be VACATED.
27
28   ...

                                            8
         Case 2:18-cr-00255-JAD-GWF Document 21 Filed 01/22/19 Page 9 of 9



 1        IT IS ORDERED that the Calendar Call shall be continued until
 2   ___________________________ 2019 at the hour of          ______ a.m./p.m.
 3        IT IS FURTHER ORDERED that the government and the defense shall
 4   file proposed jury instructions and/or proposed voir dire on or
 5   before __________________, 2019 at the hour of ______ a.m./p.m.
 6        IT IS FURTHER ORDERED that the Government shall file its Trial
 7   brief by ___________________________, 2019 at the hour of _____
 8   a.m./p.m.
 9        IT IS FURTHER ORDERED that the defense may file its optional
10   Trial brief by ____________________         , 2019 at the hour of
11   ___ a.m./p.m.
12        IT IS FURTHER ORDERED that the counsel for parties shall be
13   available at the Court’s convenience for a Court hearing and/or
14   telephone conference call in the event that the Court requires
15   further clarification of any issue regarding the continuance of the
16   trial and/or the status of any potential pre-trial disposition of
17   this case.
18        IT IS FURTHER ORDERED that any further continuances of the Trial
19   shall be considered only upon a showing of GOOD CAUSE and convenience
20   of the Court, pursuant to the Speedy Trial Act and in conformance
21   with Local General Order 2007-4.
22        DATED this ________ day of JANUARY, 2019.
23                                             __________    ______________
                                 ___________________________
24                               JENNIFER A. DORSEY
                                 UNITED STATES DISTRICT JUDGE
25
26
27
28

                                        9
